Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Responsive to claim set of 6/19/2018.

Claims Pending	1-20 
Claims Under Consideration	1-20 


Priority
This application has a filing date of 03/22/2018 and is is a CON of 14/375,939 07/31/2014 PAT 9958437 14/375,939 is a 371 of PCT/CA2013/050083 02/01/2013
PCT/CA2013/050083 has PRO 61/594,593 02/03/2012


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3,9,12 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Love et al (2006 ChemBioChem 7:753-6 including supporting information)
	As in claims 1,2,3,9 and 12, Love et al teach, throughout the document and especially from paragraph spanning the left and right column on p 753 to the first paragraph of the right column on p 754 and figure 2, quantifying the amounts of derivatized coat protein pIII displayed on a phage by: providing a phage containing a 
reacting the derivatized peptide with a capture agent comprising a detection marker (a biotin iodoacetamide for 1 h), thereby incorporating the detection marker within the derivatized peptide; and determining an amount of the detection marker, thereby quantifying the amount of the derivatized peptide displayed on the phage wherein the detection marker is capable of detection of less than 100 copies of the
derivatized peptide since there are 5 copies of pIII per virion. See also third page of the supporting information.
	In scheme 1 Love et al: provide phages containing a target peptide; produce a library of intermediate derivatized peptides from the target peptides including first derivatized pIII peptides fused to MurG and second derivatized pIII peptides with selenocysteine, each displayed thereon a phage; react the derivatized peptides with a capture agent (iodoacetamide) bearing a detection marker (biotin) in a reaction which, if complete, results in the first peptides displaying the detection marker and the second derivatized peptides not displaying the detection marker; and finally isolate the first peptides using the detection marker using avidin resin. The foregoing reads on claim 18,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3,5,9,12,18 and 4-8,13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love et al (2006 ChemBioChem 7:753-6) in view of Geoghegan et al (1992 Bioconjugate Chemistry 3:138-46).
Love et al is relied on as above for claims 1-3,9,12 and 18. Additionally in scheme 2, Love suggest glycopeptides per claim 5.
Love et al do not teach N-terminal serine residues reacted with 20 micromolar sodium periodate to form an aldehyde which is subsequently reacted with a detection marker such as set forth in claims of claims 4,6-8 and 13.
Per claims 4,6,7,8 and 13 Georghegan et al teach, throughout the document and especially the title as well as the experimental procedures at p 139, N-terminal serine peptides oxidized with 20 micromolar sodium periodate generating an aldehyde (see also reaction in the right column on p 138), which is then conjugated with biotin hydrazide (a detection marker).
prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to utilize the conjugation technique of Georghegan et al to add labels to phage peptides of Love et al.
One of ordinary skill in the art would have been motivated to the conjugation technique of Georghegan et al to add labels to phage peptides of Love et al for the advantage of not needing to perform additional genetic engineering to incorporate selenocysteine as required by Love et al alone: in accordance with the interpretation set forth in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) as interpreted in MPEP 2141 section III (C) the use of a known technique to improve similar methods in the same way is obvious. 
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.


Claims 1-3,9,12  and 5,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love et al (2006 ChemBioChem 7:753-6) in view of Goransson et al (2003 JBC 278:48188-966).
Love et al is relied on as above for claims 1-3,9,12 and the phage display of claim 15 lines 3-4. Love et al do not teach: the procedure set forth in claim 15 lines 4-16; nor a macrocycle of claim 5.
Goransson et al teach throughout the document and especially the title disulfide mapping of the cyclotide Kalata B1. Said cylcotide constitutes a type of macrocycle as recited in claim 5. As in claim 15 lines 4-16 and more particularly, in figure 2,3 and 6 plus the materials and methods section, Goransson et al teach: in a first reaction, partially reducing a target peptide with a reducing agent form a thiol; in a second reaction, reacting the thiols with N-ethylmaleimide to introduce a Nem first detection marker; completely reducing the marked peptides; reacting the completely reduced peptides with 2-bromoethylamine to introduce a Ae+ second detection marker, wherein 2-bromoethylamine has the property or being reactive with a thiol; and finally, for instance,  determining an amount of the first marker to quantify the amount of peptide bearing Nem at cys II and V and determining an amount of the second detection marker to quantify the amount of peptide bearing Ae+.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to apply  the disulfide mapping strategy of Goransson et al toward phage display such as disclosed in Love et al. 
One of ordinary skill in the art would have been motivated to apply  the disulfide mapping strategy of Goransson et al toward phage display such as disclosed in Love et al in order to unambiguously establish disulfide bond locations: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique to improve similar methods in the same way is obvious.
.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 10-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3-4 of prior U.S. Patent No. 9958437. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 9958437 as evidenced by Love et al (2006 ChemBioChem 7:753-6 including supporting information)
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 9, drawn to a method of quantifying an about of derivatized peptide displayed on a phage with a capture agent being biotin iondoacetamide , biotin-ARP , mannose-hydroxtlamind or chloroacetamide (genus), of the instant invention, is anticipated by the method of quantifying an about of derivatized peptide displayed on a phage with a capture agent being biotin-ARP (species) of US application 9958437. Evidence provided by Love shows five copies of biotinylated pIII is fully capable being detected, vis-à-vis figure 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-17,19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the first reagent” in line 1 and “the second reagent” in line 2. Similarly claim 17 recites the limitation “the first reagent” in line 1. There is insufficient antecedent basis for any of these limitations in the claim, rendering the metes and bounds uncertain.
Claim(s) 17,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or alternatively, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted structural cooperative relationships or omitted steps which render the metes and bounds uncertain are as follows.
The term CA1 of claim 17 is not defined and has no art recognized meaning.
Claim 19 depends from non-existent claim 21 and likewise claim 20 depends from non-existent claim 22.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639’
3MAR2021 15:00